t c summary opinion united_states tax_court james edward taylor petitioner v commissioner of internal revenue respondent docket no 601-06s filed date james edward taylor pro_se aaron d gregory for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to the provisions of sec_7463 the decision to be entered is not reviewable 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the year an addition_to_tax under sec_6651 in the amount of dollar_figure an addition_to_tax under sec_6651 in the amount of dollar_figure and an addition_to_tax under sec_6654 at trial respondent conceded to a reduction of the deficiency from dollar_figure to dollar_figure and conceded the sec_6651 addition_to_tax additionally the parties reached a basis of settlement on unreported wage and salary income paid to petitioner during the year at issue as well as income realized by petitioner from real_estate sales during that year subsequent to trial respondent conceded the addition_to_tax under sec_6654 2the deficiency is based upon respondent’s determination that petitioner realized net_income from a trade_or_business activity in the notice_of_deficiency petitioner’s gross_receipts from that activity were determined to be dollar_figure at trial respondent conceded to a reduction of the gross_receipts to dollar_figure resulting in a reduction of the deficiency to dollar_figure as well as a reduction in the sec_6651 and sec_6654 additions to tax at trial respondent further conceded the sec_6651 addition_to_tax which also necessitates a recomputation of the sec_6651 addition_to_tax the decision therefore will be entered under rule 3the parties agreed that petitioner earned wages of dollar_figure during the year at issue from lawyers title insurance corp on which there were income_tax withholdings of dollar_figure the parties further agreed that petitioner earned no income from real_estate sales during the year at issue some of the facts were stipulated or otherwise agreed to and accordingly are so found the court incorporates by reference a written stipulation of facts submitted by the parties at trial at the time of trial petitioner was a legal resident of virginia based on the representations of the parties at trial all adjustments in the notice_of_deficiency were settled however petitioner contended at trial that he was entitled to two dependency_exemption deductions for his children he presented no evidence to establish his entitlement to such deductions such as for example the names and ages of the claimed dependents whether he or his former spouse had custody of the children the total support provided to the claimed dependents from all sources during the year at issue and whether the support he provided constituted more than one-half of the support for each child in addition petitioner did not file a federal_income_tax return for the year at issue sec_151 allows taxpayers an annual exemption_amount for each dependent as defined in sec_152 under sec_4at the conclusion of the trial petitioner was ordered to file an opening brief petitioner submitted an opening brief however the brief was not filed and was returned for copies as required by rule d respondent was ordered to file an answering brief and a brief was submitted to the court by respondent that brief however was not filed and was returned because petitioner’s brief was not filed petitioner has not resubmitted his brief a the term dependent means certain individuals such as a son daughter stepson or stepdaughter over half of whose support for the calendar_year in which the taxable_year of the taxpayer begins was received from the taxpayer or is treated under subsection c or e as received from the taxpayer sec_152 provides a special support_test in the case of divorced parents or parents who have never been married with respect to the dependency_exemption deductions for such children see 121_tc_245 absent exceptions not applicable here if both parents together provide over half of the support of a child the parent having custody of the child for the greater portion of the taxable_year is entitled to the dependency_exemption for such child sec_152 there are no facts that were presented to the court upon which the court could decide whether petitioner is entitled to the claimed dependency_exemption deductions on the record presented the court has no choice but to reject petitioner’s claim to the claimed deductions in the notice_of_deficiency respondent determined that petitioner was liable for the sec_6651 addition_to_tax for the failure_to_file a timely federal_income_tax return for the year at issue as noted above petitioner did not file a federal_income_tax return for yet petitioner admittedly earned_income that year petitioner did not establish that his failure_to_file the return was due to reasonable_cause and not due to willful negligence see 116_tc_438 the addition_to_tax under sec_6651 is therefore applicable and respondent is sustained on that determination decision will be entered under rule
